UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-6504


MARC WAYNE PERSONIUS,

                Petitioner – Appellant,

          v.

DIRECTOR, VIRGINIA DEPARTMENT OF CORRECTIONS,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Liam O’Grady, District
Judge. (1:12-cv-01096-LO-JFA)


Submitted:   June 13, 2013                 Decided:   June 18, 2013


Before NIEMEYER, KING, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Marc Wayne Personius, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Marc   Wayne       Personius       seeks   to        appeal    the    district

court’s    order     denying      relief    on    his    28    U.S.C.       § 2254      (2006)

petition.      The order is not appealable unless a circuit justice

or    judge   issues      a    certificate       of   appealability.               28   U.S.C.

§ 2253(c)(1)(A) (2006).            A certificate of appealability will not

issue     absent     “a       substantial    showing          of     the    denial      of   a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2006).                    When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating         that    reasonable         jurists      would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El    v.    Cockrell,        537     U.S.    322,      336-38

(2003).       When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                Slack,

529 U.S. at 484-85.

              We have independently reviewed the record and conclude

that Personius has not made the requisite showing.                           Accordingly,

we deny a certificate of appealability, deny leave to proceed in

forma pauperis, and dismiss the appeal.                       We dispense with oral

argument because the facts and legal contentions are adequately



                                             2
presented in the materials before this court and argument would

not aid the decisional process.

                                                      DISMISSED




                                  3